IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-292

                                        No. COA21-568

                                       Filed 3 May 2022

     Mecklenburg County, No. 14CVD8252

     HILARY ROARK, Plaintiff,

                   v.

     JAMES YANDLE, Defendant,

                   v.

     RAYMOND AND VIANNA COTTRELL, Intervenors.

             Appeal by defendant from order entered 5 April 2021 by Judge Christy T.

     Mann in Mecklenburg County District Court. Heard in the Court of Appeals 8 March

     2022.


             Arnold & Smith, PLLC, by Paul A. Tharp, for defendant-appellant.

             Dozier Miller Law Group, by David M. McCleary, for intervenors-appellees.


             GORE, Judge.


¶1           Defendant argues the trial court abused its discretion by denying his motion

     for relief pursuant to N.C. R. Civ. P. 60(b) concerning the enforceability of an award

     for attorney’s fees. Defendant also seeks direct review of the underlying Order for

     Attorney’s Fees entered 9 December 2019. We vacate and remand.

                        I.   Factual and Procedural Background
                                       ROARK V. YANDLE

                                        2022-NCCOA-292

                                       Opinion of the Court



¶2         On 2 August 2019, the intervenors Raymond and Vianna Cottrell appeared in

     defendant’s existing custody action moving for emergency and permanent custody of

     defendant’s minor child, CR. On 4 August 2019, defendant sustained serious injuries

     in a car accident in Union County, North Carolina, with medical bills for treatment

     related to the same exceeding $300,000.00. The day after the crash, on 5 August

     2019, the trial court awarded temporary custody of CR to intervenors. After another

     hearing on 22 August 2019, the trial court issued an order continuing temporary

     custody of CR with intervenors. Following a status hearing held on 8 October 2019,

     the trial court entered an order on 4 November 2019 continuing temporary custody

     with intervenors and restricting visitation by defendant.

¶3         After a motion hearing on 18 November 2019, intervenors moved for an award

     of attorney’s fees on 20 November 2019. On 6 December 2019, defendant filed a

     motion for a new trial.    On 9 December 2019, the trial court entered an order

     awarding attorney’s fees to intervenors and directing that such fees be taken from

     the proceeds of defendant’s personal injury settlement if not paid by 31 January 2020.

¶4         On 8 January 2020, intervenors moved to have defendant’s motion for a new

     trial dismissed and for sanctions against defendant. On 15 January 2020, the trial

     court ordered defendant to appear and show cause as to why he should not be held in

     contempt for failure to comply with a previous order of the court. On 27 January

     2020, the trial court dismissed defendant’s motion for a new trial. On 1 December
                                        ROARK V. YANDLE

                                         2022-NCCOA-292

                                        Opinion of the Court



     2020, defendant filed a motion pursuant to Rule 60 of the North Carolina Rules of

     Civil Procedure, seeking an order relieving him of the obligation to pay intervenors’

     attorney’s fees from the proceeds of his pending personal injury settlement.

     Defendant’s motion came on for hearing on 22 March 2021. On 5 April 2021, the trial

     court entered an order denying defendant’s Rule 60(b) motion.

¶5         On 28 April 2021, defendant timely filed notice of appeal from the trial court’s

     denial of his Rule 60(b) motion concerning the enforceability of the 9 December 2019

     award for attorney’s fees.

                              II.   Order for Attorney’s Fees

¶6         We first examine whether this Court has jurisdiction to review defendant’s

     appeal from the 9 December 2019 Order for Attorney’s Fees.

     A. Grounds for Appellate Review

¶7         A party is entitled to an appeal of right following the entry of a “final judgment

     of a district court in a civil action.” N.C. Gen. Stat. § 7A-27(b)(2). A party is also

     entitled to an appeal of right following the entry of “any interlocutory order or

     judgment of a . . . district court in a civil action or proceeding that . . . [a]ffects a

     substantial right.” § 7A-27(b)(3). Here, defendant cities to both §§ 7A-27(b)(2) and

     (b)(3) and argues the order can be construed as either interlocutory or final.

¶8         Ordinarily, an order for an award of attorney’s fees is interlocutory and not

     immediately appealable. Benfield v. Benfield, 89 N.C. App. 415, 419, 366 S.E.2d 500,
                                           ROARK V. YANDLE

                                            2022-NCCOA-292

                                           Opinion of the Court



       503 (1988). However, in a case such as this, where the trial court set attorney’s fees

       in a fixed amount, and there are no outstanding substantive claims left for judicial

       determination, the order is final independent of any subsequent judgment. In re

       Cranor, 247 N.C. App. 565, 569, 786 S.E.2d 379, 382 (2016).

¶9            Additionally, defendant filed a Rule 60(b) Motion on 1 December 2020

       requesting relief from the Order for Attorney Fees on grounds that the trial court: (1)

       lacked jurisdiction to create lien rights in his personal injury proceeds; and (2) made

       statutorily insufficient findings necessary to support the award. Rule 60(b) provides,

       “[o]n motion and upon such terms as are just, the court may relieve a party or his

       legal representative from a final judgment, order, or proceeding . . . .” § 1A-1, Rule

       60(b) (2020) (emphasis added).       Thus, by filing a Rule 60(b) Motion, defendant

       judicially admitted that the order was final. Sea Ranch II Owners Ass’n v. Sea Ranch

       II, Inc., 180 N.C. App. 226, 229, 636 S.E.2d 332, 334 (2006).

¶ 10          Considering the 9 December 2019 Order for Attorney’s Fees is a final judgment

       of the district court; we note that defendant failed to timely file notice of appeal from

       that Order. A notice of appeal in a civil action must be filed “within thirty days after

       entry of judgment . . . .” N.C.R. App. P. 3(c)(1). If the appellant fails to file notice of

       appeal within the time allowed, this Court lacks jurisdiction to hear the appeal.

       Dogwood Dev. & Mgmt. Co. v. White Oak Transp. Co., 362 N.C. 191, 197, 657 S.E.2d

       361, 365 (2008). Furthermore, the party taking appeal must “designate the judgment
                                           ROARK V. YANDLE

                                            2022-NCCOA-292

                                           Opinion of the Court



       or order from which appeal is taken . . . .” N.C.R. App. P. 3(d).

¶ 11         Here, the trial court entered the Order for Attorney’s Fees on 9 December 2019.

       Nearly one year later, defendant filed a Rule 60(b) Motion on 1 December 2020. The

       trial court concluded that defendant’s Rule 60(b) Motion was timely filed but denied

       it by written Order entered 7 April 2021. On 28 April 2021, defendant timely filed

       notice of appeal from the trial court’s denial of his Rule 60(b) Motion.

¶ 12         Defendant failed to designate the 9 December 2019 Order for Attorney’s Fees

       in his notice of appeal and now seeks direct review of a final order more than one year

       and four months after it was entered.         Defendant’s appeal of the underlying 9

       December 2019 Order for Attorney’s Fees is untimely, and this Court lacks

       jurisdiction to consider it. Therefore, we dismiss the portion of defendant’s appeal

       that seeks direct review of the underlying Order.

       B. Petition for Writ of Certiorari

¶ 13         Defendant acknowledges his statutory right to appeal was potentially waived

       for failure to enter notice of appeal in compliance with N.C.R. App. P. 3. He also

       petitions this Court pursuant to N.C.R. App. P. 21 to issue our writ of certiorari and

       permit appellate review of the 9 December 2019 Order. Under Rule 21, the writ may

       issue “in appropriate circumstances . . . to permit review of the judgments and orders

       of trial tribunals when the right to prosecute an appeal has been lost by failure to

       take timely action . . . .” N.C.R. App. P. 21(a)(1). A petition for writ of certiorari “has
                                          ROARK V. YANDLE

                                           2022-NCCOA-292

                                          Opinion of the Court



       specific content requirements designed to ensure that the requesting party provides

       the Court with the facts and argument necessary to assess, in the Court’s discretion,

       whether issuing the writ is appropriate.” Doe v. City of Charlotte, 273 N.C. App. 10,

       23, 848 S.E.2d 1, 11 (2020); see also N.C.R. App. P. 21(c) (specifying content

       requirements).

¶ 14         In his petition, defendant offers one argument that this case presents

       appropriate circumstances to permit review; he did not voluntarily or intentionally

       waive his right to appeal. To substantiate his contention, defendant cites to three

       cases for the general premise that waiver of appeal is only effective as a voluntary,

       intelligent, and intentional “relinquishment of a known right.” Luther v. Luther, 234

       N.C. 429, 433, 67 S.E.2d 345, 348 (1951). Those cases are Luther, 234 N.C. at 433, 67

       S.E.2d at 348 (holding that a party in a contempt proceeding did not waive her right

       to appeal by paying the “fine under protest at the precise moment she noted her

       appeal from the order imposing it.”); Johnson v. Zerbst, 304 U.S. 458, 458, 82 L. Ed.

       1461, 1463 (1938) (addressing whether the defendant in a criminal case knowingly

       and intentionally waived his constitutional right to counsel); and United States v.

       Wessells, 936 F.2d 165, 168 (4th Cir. 1991) (concluding that a criminal defendant did

       not voluntarily and intelligently waive his right to appeal by accepting a plea

       agreement where there was no indication that he “knowingly agree[d] to an absolute

       waiver of all rights to appeal his sentencing.”).
                                         ROARK V. YANDLE

                                          2022-NCCOA-292

                                         Opinion of the Court



¶ 15         Defendant does not analogize, distinguish, or otherwise apply the reasoning

       from those decisions to the facts before us. Defendant implies that that his failure to

       timely file notice of appeal from the 9 December 2019 Order for Attorney’s Fees was

       unintentional because: (1) he did not know that he could appeal from that order; and

       (2) he never knowingly and voluntarily relinquished a right to appeal that order as

       demonstrated by his initial challenge by Rule 60(b) Motion.

¶ 16         It is not obvious from the context of defendant’s argument how “waiver of

       appeal” is at issue in this case. As previously discussed, relief under Rule 60(b) is

       from final orders. The act of filing a motion for relief under Rule 60(b) at the trial

       level implicitly acknowledges the finality of the underlying Order. This Court has

       routinely held that “[a] motion pursuant to Rule 60 cannot be used as a substitute for

       an appeal of the underlying order to correct errors of law.” Morehead v. Wall, 224

       N.C. App. 588, 592, 736 S.E.2d 798, 801 (2012) (citation omitted).

¶ 17         The fact remains, defendant did not appeal from a final order within thirty

       days after it was entered, and he did not designate the Order for Attorney’s Fees in

       his notice of appeal. Motions pursuant to Rule 60(b) neither operate as a substitute

       for an appeal to this Court, nor do they toll the time for filing a notice of appeal.

       Wallis v. Cambron, 194 N.C. App. 190, 193, 670 S.E.2d 239, 241 (2008); see N.C.R.

       App. 3(c). We discern no exceptional circumstance in this case warranting direct

       appellate review of the 9 December 2019 Order. Defendant does not identify any
                                           ROARK V. YANDLE

                                            2022-NCCOA-292

                                           Opinion of the Court



       meritorious reason why the writ should issue beyond a circuitous assertion that he

       unintentionally failed to take timely action. Accordingly, defendant’s petition for writ

       of certiorari is denied.

                              III.    Denial of Rule 60(b) Motion

¶ 18          Unlike defendant’s appeal from the underlying Order for Attorney’s Fees, his

       appeal from the trial court’s denial of his motion for relief pursuant to Rule 60(b)(4)

       & (b)(6) is timely.

¶ 19          Pursuant to N.C. R. Civ. P. 60(b),

                     On motion and upon such terms as are just, the court may
                     relieve a party . . . from a final judgment, order, or
                     proceeding for the following reasons:

                     ...

                     (4) The judgment is void;

                     ...

                     (6) Any other reason justifying relief from the operation of
                     the judgment.

       N.C. R. Civ. P. 60(b)(4), (b)(6).

¶ 20          We review a trial court’s denial of a motion for relief under Rule 60(b) for abuse

       of discretion. Sink v. Easter, 288 N.C. 183, 198, 217 S.E.2d 532, 541 (1975). “The test

       for abuse of discretion is whether a decision is manifestly unsupported by reason, or

       so arbitrary that it could not have been the result of a reasoned decision.” Little v.

       Penn Ventilator Co., 317 N.C. 206, 218, 345 S.E.2d 204, 212 (1986) (cleaned up). “[I]f
                                          ROARK V. YANDLE

                                            2022-NCCOA-292

                                          Opinion of the Court



       the trial court makes a discretionary ruling based upon a misapprehension of the

       applicable law, this is also an abuse of discretion.” Myers v. Myers, 269 N.C. App.

       237, 240, 837 S.E.2d 443, 448 (2020) (citation omitted).

¶ 21         Under Rule 60(b)(4), “[a] judgment will not be deemed void merely for an error

       in law, fact, or procedure. A judgment is void only when the issuing court has no

       jurisdiction over the parties or subject matter in question or has no authority to

       render the judgment entered.” Burton v. Blanton, 107 N.C. App. 615, 616, 421 S.E.2d

       381, 382 (1992) (citation omitted).     “An erroneous judgment, by contrast, is one

       entered according to proper court procedures and practices but is contrary to the law

       or involves a misapplication of the law.” Id. at 617, 421 S.E.2d at 383 (citation

       omitted).

¶ 22         Under Rule 60(b)(6), a movant is only entitled to relief where it can be shown

       that: “(1) extraordinary circumstances exist, (2) justice demands the setting aside of

       the judgment, and (3) the defendant has a meritorious defense.” Gibby v. Lindsey,

       149 N.C. App. 470, 474, 560 S.E.2d 589, 592 (2002) (citation omitted).

       A. Errors of Law

¶ 23         We do not address defendant’s arguments that the trial court made insufficient

       findings of fact to justify its award, or that the specific relief provided is contravened

       by § 1C-1601(a)(8). It is well established that “Rule 60 is an improper mechanism for

       obtaining review of alleged legal error.” Catawba Valley Bank v. Porter, 188 N.C.
                                          ROARK V. YANDLE

                                           2022-NCCOA-292

                                          Opinion of the Court



       App. 326, 330, 655 S.E.2d 473, 475 (2008). “The appropriate remedy for errors of law

       committed by the trial court is either appeal or a timely motion for relief

       under N.C.G.S. Sec. 1A-1, Rule 59(a)(8). Motions pursuant to Rule 60(b) may not be

       used as a substitute for appeal.” Davis v. Davis, 360 N.C. 518, 523, 631 S.E.2d 114,

       118 (2006) (cleaned up). “Rule 60(b) provides no specific relief for ‘errors of law’ and

       our courts have long held that even the broad general language of Rule 60(b)(6) does

       not include relief for ‘errors of law.’” Hagwood v. Odom, 88 N.C. App. 513, 519, 364

       S.E.2d 190, 193 (1988) (citation omitted).

¶ 24         Defendant failed to either perfect an appeal from the 9 December 2019 Order

       or seek relief at the trial level pursuant to N.C. R. Civ. P. 59. He now seeks a “‘second

       bite at the apple’” through an improper mechanism. Baxley v. Jackson, 179 N.C. App.

       635, 639, 634 S.E.2d 905, 907 (2006). This he is not permitted to do.

       B. Rule 60(b)(4)

¶ 25         “With respect to Rule 60(b)(4), a judgment is ‘void’ only where the court that

       renders it did not have jurisdiction over the parties and the subject matter and did

       not have authority to render the judgment entered.” Hoolapa v. Hoolapa, 105 N.C.

       App. 230, 232, 412 S.E.2d 112, 114 (1992) (purgandum).

          1. Personal Jurisdiction

¶ 26         Defendant contends the trial court lacked in rem or quasi in rem jurisdiction

       over his personal injury settlement proceeds.         Defendant fails to cite any legal
                                         ROARK V. YANDLE

                                          2022-NCCOA-292

                                         Opinion of the Court



       authority to substantiate this conclusory assertion. “It is not the duty of this Court

       to supplement an appellant’s brief with legal authority or arguments not contained

       therein.” Goodson v. P.H. Glatfelter Co., 171 N.C. App. 596, 606, 615 S.E.2d 350, 358

       (2005). This argument is deemed abandoned. See N.C.R. App. P. 28(b)(6) (“Issues

       not presented in a party’s brief, or in support of which no reason or argument is

       stated, will be taken as abandoned.”).

          2. Authority to Render the Judgment Entered

¶ 27         Defendant argues the trial court abused its discretion by denying his Motion

       pursuant to Rule 60(b)(4) because it lacked authority to create a judgment lien on his

       personal injury proceeds. We agree.

¶ 28         Section 50-13.6 provides, “In an action or proceeding for the custody . . . of a

       minor child, . . . the [trial] court may in its discretion order payment of reasonable

       attorney’s fees to an interested party acting in good faith who has insufficient means

       to defray the expense of the suit.” § 50-13.6 (2019).

¶ 29         The trial court theorized it had the authority to order defendant to pay

       intervenor’s attorney’s fees from the proceeds of his personal injury settlement

       because the 9 December 2019 Order for Attorney’s Fees was an Order, not a

       Judgment. Defendant concedes that § 50-13.6 authorizes the trial court to enter an

       order for an award of reasonable attorney’s fees. However, he contends the trial

       court’s 9 December 2019 Order was an order in name only.
                                         ROARK V. YANDLE

                                          2022-NCCOA-292

                                         Opinion of the Court



                    There is a clear difference between including attorney fees
                    in the costs taxed against a party to a lawsuit and in
                    ordering the payment of attorney fees. When costs are
                    taxed, they establish a liability for payment thereof, and if
                    a fund exists which is the subject matter of the litigation,
                    costs may be ordered paid out of the fund prior to
                    distribution of the balance thereof to the persons
                    entitled. Rider v. Lenoir County, 238 N.C. 632, 78 S.E.2d
                    745 (1953). If no such fund exists, the satisfaction of the
                    judgment for costs may be obtained by methods as for the
                    enforcement of any other civil judgment. N.C.G.S. § 6-4.

                    In the case of attorney fees authorized by N.C.G.S. § 50-
                    13.6, the court is given power to ‘order payment of
                    reasonable attorney’s fees to an interested party,”
                    which makes the award of attorney’s fees an order of the
                    court, enforceable by contempt for disobedience, rather
                    than a civil judgment.

       Smith v. Price, 315 N.C. 523, 538, 340 S.E.2d 408, 417 (1986).

¶ 30         In this case, the Order for Attorney’s Fees is enforceable by the trial court’s

       contempt powers, and it does not tax the costs of the action against defendant.

       Critically, however, it provides an additional remedy; it creates a lien on defendant’s

       personal injury proceeds if payment is not received by 31 January 2020. Under § 50-

       13.6, the trial court may enter an order for reasonable attorney’s fees. It is not

       authorized to enter a civil judgment taxing the costs of attorney’s fees to a fund that

       is unrelated to the subject matter of the litigation. See id. Thus, pursuant to Rule

       60(b)(4), the trial court did not have authority to render the judgment entered, and a

       misapprehension of law is tantamount to abuse of discretion. See Myers, 269 N.C.
                                           ROARK V. YANDLE

                                               2022-NCCOA-292

                                           Opinion of the Court



       App. at 240, 837 S.E.2d at 448.

                                         IV.     Conclusion

¶ 31         For the foregoing reasons, we vacate and remand for further consideration by

       the trial court not inconsistent with this opinion.



             VACATED AND REMANDED.

             Judges CARPENTER and GRIFFIN concur.